Citation Nr: 1037540	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  02-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disease.

2.  Entitlement to an increased evaluation for residuals of a 
left femur fracture, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
fractures of the left 2nd, 3rd, and 5th toes, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation for hemorrhoids with 
postoperative perianal abscess, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased (compensable) evaluation for 
residuals, left kidney rupture.

6.  Entitlement to an increased (compensable) evaluation for 
chondritis of the sternum.

7.  For the period prior to March 27, 2010, entitlement to an 
increased (compensable) evaluation for bilateral hearing loss.

8.  For the period beginning March 27, 2010, entitlement to a 
rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to December 1968, 
which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The appeal was later transferred to the RO in Waco, Texas.  In 
the February 2002 rating decision, the RO denied the claims for 
service connection and increased ratings for the issues listed on 
the title page.  The Veteran's disagreement with this rating 
decision led to this appeal.

In addition, the RO denied claims for service connection of 
depression and insomnia and for posttraumatic stress disorder 
(PTSD).  These later claims were subsequently granted and are no 
longer in appellate status.

The appeal has been before the Board on three previous occasions.  
The directed developed included securing additional evidence, 
issuance of notice letters and scheduling of examinations.  In 
the last of these remands, dated in September 2008, the Board 
again requested VA examinations as the Veteran had not reported 
to previous examinations.  The Veteran subsequently reported for 
examinations.  In an April 2010 rating decision, the RO granted 
an increase to 20 percent for the bilateral hearing loss as of 
March 27, 2010.  This led to the staged ratings on the above 
Title page and the appeal of this issue is still active.

VA has substantially complied with the previous Board remands, 
and all claims, except for the claim for service connection for a 
skin disease are ripe for adjudication upon the merits.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a recent letter, the Veteran raised additional issues, 
including entitlement to an earlier effective date for the 
compensation for hearing loss.  Based on the date 
requested, it is unclear if the Veteran is seeking a claim 
for an earlier date of service connection and/or a 
contention that his claim for an increased rating was 
filed earlier.  The Veteran also raised issues of 
entitlement to service connection for a thyroid 
disability, diabetes, and total disability based on 
individual unemployability (TDIU).  In another letter, the 
Veteran raised entitlement to service connection for a 
dental disability.  These issues have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a skin disease 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The left femur disability is manifested by pain but not by 
compensable limitation of motion or other abnormality.  

2.  The residual of fractures of the left 2nd, 3rd, and 5th toes 
is pain; there is no more than moderate foot disability.

3.  There has not been an active hemorrhoid disability during the 
pendency of this appeal; the disability is manifested, at most, 
by constant slight, or occasional moderate leakage due to 
impairment of sphincter control.

4.  There are no residuals of a left kidney rupture; kidney stone 
formation was not due to the service-connected kidney injury.

5.  There are no residuals of chondritis of the sternum.

6.  For the period prior to March 27, 2010, the Veteran has had 
hearing loss with a Roman numeral designation of II bilaterally.

7.  For the period beginning March 27, 2010, the Veteran has had 
hearing loss with a Roman numeral designation of VII in the right 
ear and III in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left 
femur disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5250-5263 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
residual of fractures of the left 2nd, 3rd, and 5th toes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5276-5284 (2009).

3.  The criteria for a rating in excess of 10 percent for 
hemorrhoids with postoperative perianal abscess have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.114, Diagnostic 
Codes 7332, 7336 (2009).

4.  The criteria for a compensable rating for residuals of a left 
kidney rupture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.16, 4.115a, 4.115b, Diagnostic Code 7508 (2009).

5.  The criteria for a compensable rating for chondritis of the 
sternum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.16, 4.20, 4.40, 4.45, 4.73, Diagnostic Code 5321 (2009).

6.  For the period prior to March 27, 2010, the criteria for a 
compensable rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100, 
4.86 (2009).

7.  For the period beginning March 27, 2010, the criteria for a 
rating in excess of 20 percent for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, 
Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act & Other Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims (Court)'s, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), outlined a 
number of requirements for notice in a claim for increase.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), however, subsequently vacated the Court's holding in 
Vazquez.  After the Federal Circuit's decision, in a claim for 
increase, VA must inform the veteran of the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, but does not need to 
provide notice of alternate Diagnostic Codes under which the 
disability may be rated.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009).

The Board finds that VA has met these duties with regard to the 
increased rating claims adjudicated on the merits in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  The Veteran 
was issued VCAA letters regarding these claims in March 2001, 
August 2004, April 2007, October 2008, and February 2009.  These 
letters fulfilled the notice requirements applicable to these 
claims.  Although aware that the Court's holding in Vazquez is no 
longer binding, the February 2009 letter satisfied the Board's 
September 2009 directive regarding the then-applicable Vazquez 
notice requirements.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, except for 
the March 2001 letter, all notification letters were issued, 
after the RO decision that is the subject of this appeal.  The RO 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated by 
the April 2010 supplemental statements of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  As the supplemental 
statement of the case complied with the applicable due process 
and notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of adequate 
notice followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Neither the Veteran, nor his 
representative, have indicated any prejudice caused by the timing 
error.  See Shinseki v. Sander,  S. Ct. 1696 (April 21, 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of file includes the 
report of VA examinations, to include the March 2010 and April 
2010 VA examinations provided pursuant to the September 2008 
Board remand.  These examinations adequately addressed the 
severity of the disabilities on appeal for increased ratings.  
These examinations were completed upon an adequate set of facts 
and evidence.  The Board finds the examinations of record are 
adequate for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board is cognizant of the Court's holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) regarding a TDIU being, in 
effect, part and parcel of an increased rating claim.  In this 
case, however, the Veteran has recently explicitly raised the 
issue of TDIU and the claim is based on multiple service-
connected disabilities.  In these circumstances, the Board finds 
it appropriate for the AOJ to first address entitlement to TDIU 
and entitlement to TDIU will not be further addressed in this 
Board decision.

Law and Regulations:  General

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Although the veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that staged ratings are appropriate for an increased rating 
claim, when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say that the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided. See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Law and Regulations:  Left Femur Fracture 
& Fractures of the Left 2nd, 3rd, and 5th Toes

Regarding the femur disability, Diagnostic Codes 5250 through 
5255, located in 38 C.F.R. § 4.71a, provide rating criteria for 
hip and thigh disabilities.  Ratings are based on the presence of 
ankylosis, limitation of motion, and the presence of a hip flail 
joint.  Diagnostic Code 5255 provides rating for impairment of 
the femur and this is the diagnostic code the disability is 
currently rated under.  Malunion with slight knee or hip 
disability is rated as 10 percent disabling; moderate knee or hip 
disability being is rated as 20 percent disabling.  Fracture of 
the surgical neck of the femur or false joint is rated as 60 
percent disabling, and fracture of the shaft or anatomical neck 
of the femur with nonunion is rated at least 60 percent 
disabling.  Diagnostic Codes 5256 through 5363, also located in 
38 C.F.R. § 4.71a provide additional rating criteria for knee and 
leg disabilities.

Regarding the toe/foot disability, Diagnostic Code 5282, located 
in 38 C.F.R. § 4.71a, provides that a noncompensable rating with 
be assigned for single hammer toes and a 10 percent rating is 
assigned when all toes are hammer toes without claw foot.  
Diagnostic Code 5284, also located in 38 C.F.R. § 4.71a, provides 
ratings for other foot disability - not specifically listed 
elsewhere in the code.  A 10 percent rating is assigned for a 
moderate foot disability, a 20 percent rating is assigned for 
moderately severe foot injury, and 30 percent for severe foot 
disability.  A 40 percent is assigned with actual loss of use of 
the foot.

Factual Background:  Left Femur Fracture 
& Fractures of the Left 2nd, 3rd, and 5th Toes

The Veteran's spouse wrote a letter in which she describes the 
Veteran's difficulties moving due to his left leg.  She reported 
that he had difficulty getting into tight areas and that the 
Veteran told her it was due to arthritis of his left hip and left 
foot.  In other lay statements, persons with knowledge of the 
Veteran's health report that he has balance problems and 
sometimes drags his left foot.  

The Veteran underwent a January 2002 VA examination.  The Veteran 
reported continued pain in the left hip and that he had some pain 
in his feet and heel.  Physical examination revealed a scar.  
There was no tenderness on the palpation of the hip joint.  Range 
of motion testing revealed flexion to 90 degrees, abduction to 45 
degrees, 35 degrees of adduction, and 50 degrees of extension.  
Regarding the toes, the 2nd through 5th toes were hammertoes and 
the Veteran essentially had no flexion or extension.  Relevant 
diagnoses were fracture of the left femur with residual hip pain, 
chronic pain, and fracture of the toes with residual range of 
motion abnormalities, and hammertoes.

Pursuant to the last Board remand, the Veteran underwent an 
additional VA examination in April 2010.  The examiner indicated 
that the Veteran was in a wheelchair, describing the Veteran 
possibly having Tourette's.  He indicated that due to the 
severity of the neurological disorder there was a communication 
problem.  The Veteran's spouse, however, was also present.  
Service connection is not in effect for a neurological disorder.  
The examiner indicated the complaint was of a sharp aching and 
pains in the left femur.  As a result of these sharp pains, the 
Veteran had to take off weight on the left leg and put it more on 
the right.  Due to his movement disorder, he had a great deal of 
difficulty walking and can only walk from his bedroom to the 
kitchen and then has to sit.  The Veteran also reported pain in 
his feet.

The examiner wrote that there were no periods of flare-up of any 
of the joints and, though he was largely confined to a walker or 
a wheelchair because of the movement disorder, he did not need to 
use any assistive devices for the femoral pain or the toes.  The 
examiner found that the Veteran was not able to move the toes 
very well.  He was unable to stand for 30 minutes and was unable 
to walk 1/4 of a mile.  The examiner opined that the spontaneous 
movements have prevented the Veteran from being retained in the 
labor force.

During the physical examination, the examiner again described 
movements and behavior attributed to this nonservice-connected 
movement disorder.  On the left lateral side of the left femur, 
there was a 10.0cm x 0.5cm scar that was linear, soft, pliant, 
not adherent to the underlying tissue, and not joint restrictive.  
The right and left hip were normal in appearance, with "fairly 
normal extension, flexion, and internal and external rotation as 
best could be assessed in between tic movements and standing."  
The examiner further commented that he was unable to assess the 
degrees of movement but there seemed to be no reduction.  The 
Veteran identified the area of pain.  The examiner wrote that a 
DeLuca protocol could not be performed due to the movement 
disorder.

Regarding the toes, the examiner reported that the Veteran 
indicated he could not move his toes.  The examiner wrote that a 
DeLuca protocol could not be performed due to the Veteran stating 
that he had no flexion or extension.  There was normal 
circulation in the feet and toes.  Diagnoses were normal femur 
examination, and a normal foot examination, with evidence that 
the Veteran is unable to spontaneously flex and extend his toes.  
The examiner commented that the limitation of motion in the 
ranges of motion for his toes is difficult to express in degrees 
because it is not clear if this is due to his neurological 
disorder from a central standpoint or if there is a peripheral 
disorder.  He continued, however, that he was "inclined to 
believe that this is of a central origin and so the loss of 
flexion and extension is considered 100%."  The examiner again 
reported that he found no residual impairments of the left toe 
fractures or femur.  The bones appeared to be sound and well-
healed.  The examiner commented that the spontaneous pain may be 
due to the neurological disability.

Analysis:  Left Femur Fracture
& Fractures of the Left 2nd, 3rd, and 5th Toes

The Board finds that increased ratings for the left femur and toe 
disabilities are not warranted.  The Veteran, and others in lay 
statements, complain of pain, to include dragging of the left 
foot.  Physical examination does not reveal compensable 
limitation of motion related to the femur.  The most recent 
evidence indicates that the loss of range of motion in the toes 
is due to a nonservice-connected disability, as is the femur 
pain.  There is no evidence of malunion or other disability of 
the femur.  In the April 2010 VA examination, the examination 
essentially found no current disability of the femur or toes.  
Both of these disabilities are rated as 10 percent disabling.

The Board finds no basis for a higher rating when the 
preponderance of the competent evidence indicates no current 
disability, other than possible residual pain.  There is no 
evidence that the scar on the femur warrants a separate rating.  
Regarding the toes, assuming that the limitation of motion is due 
to the service-connected disability, this would not be a basis 
for a higher rating.  Based on the examiner's description of the 
disability, the Board can find no basis for finding the 
disability being of more than moderate in severity.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  If the disability was 
rated based on hammertoes, the relevant rating code provides at 
most a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5282.  Rating under both codes, in the Board's judgment, would by 
pyramiding, and thus is not done.  See 38 C.F.R. § 4.14.  

The Board is cognizant that when evaluating disabilities of the 
joints, consideration must be given to the degree of actual 
functional impairment demonstrated.  Factors to be considered 
include pain, fatigue, incoordination, and weakness following 
repeated movements. 38 C.F.R. §§ 4.40, 4.45, 4.71; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, there is a 
nonservice-connected movement disorder also present.  In the 
April 2010 VA examination, the examiner provided an adequate 
reason for not being able to complete a "DeLuca" protocol or 
obtaining range of motion findings, citing the movement disorder.  
Schedular higher ratings are denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  As the rating criteria reasonably describe the 
disability and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not been 
met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for ratings in excess of 10 percent for residuals of a left 
femur fracture and residuals of fractures of the left 2nd, 3rd, 
and 5th toes must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Hemorrhoids with Postoperative Perianal 
Abscess

Diagnostic Code 7332, located in 38 C.F.R. § 4.114, provides 
ratings based on impairment of sphincter control.  Healed or 
slight impairment of sphincter control, without leakage, is rated 
noncompensable (0 percent) disabling.  Constant slight impairment 
of sphincter control, or occasional moderate leakage, is rated 10 
percent disabling.  Occasional involuntary bowel movements, 
necessitating wearing of pad, are rated 30 percent disabling.  
Extensive leakage and fairly frequent involuntary bowel movements 
are rated 60 percent disabling.  Complete loss of sphincter 
control is rated 100 percent disabling.  38 C.F.R. § 4.114.

Diagnostic Code 7336, also located in 38 C.F.R. § 4.114, provides 
ratings for internal or external hemorrhoids.  Mild or moderate 
hemorrhoids are rated noncompensable (0 percent) disabling.  
Large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, are rated 10 
percent disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114. 

Additional diagnostic codes located in  38 C.F.R. § 4.114 provide 
ratings for other types of digestive system disabilities.

Factual Background:  Hemorrhoids with Postoperative Perianal 
Abscess

In a letter from the Veteran's spouse, she reported that the 
Veteran had to constantly scratch the area and had frequent 
involuntary bowel movements.  She reported that the Veteran used 
the shower and tub to have bowel movements.  She reported that he 
used a pad.  The spouse wrote that this was a constant, and not 
occasional, disability.

The Veteran underwent a January 2002 VA examination.  The Veteran 
complained of rectal itching and burning sensations, and that he 
has slight incontinence of stool, sometimes slightly soiling his 
underwear.  Under physical examination, the digital rectal exam 
revealed some hemorrhoidal tags and some minor scarring about the 
anal opening.  The anal sphincter tone was somewhat decreased.  
Relevant diagnosis was chronic hemorrhoids.  He noted in the 
diagnosis intermittent swelling, pain and occasional slight 
bleeding and that the examination revealed hemorrhoidal tags.  He 
also noted that "it can be said that the current status is that 
of hemorrhoidal tags which are at most minimally disabling."  
The examiner also diagnosed "[p]ostoperative status perianal 
abscess in 1962 or 1963 with some residual scar tissue and 
decrease in anal sphincter tone, mild disability."

In an October 2002 record, the Veteran reported that he had 
increasing severe bowel incontinence over the past year with 
incontinence on any stimulation of the perianal area.  The 
clinician reported that the Veteran now had to wear pads.

Pursuant to the last Board remand, the Veteran underwent a VA 
examination in April 2010.  The examiner noted the Veteran's 
weight gain.  The Veteran related to the examiner that he had to 
urinate every 45-60 minutes.  The spouse felt that this was 
because he drank a large amount of soda every day.  The Veteran 
frequently complained of anal itching and burning, but no pain, 
tenesmus, diarrhea, swelling, or perianal discharge.  The Veteran 
did not normally have complaints of fecal incontinence, and did 
not need to wear a pad during the day.  Occasionally, while in 
the shower he will leak a small amount of stool.  He has not had 
any problems recently with hemorrhoids, with no bleeding or 
thrombosis, and no flare-ups.  He was not on any current 
treatment for this except he used wipes to keep the area around 
the rectum clear, and he was able to successfully accomplish 
this.  The examiner wrote that the Veteran did not have any 
recent rectal bleeding, anal infections, proctitis, fistula in 
ano, or neoplasm.

On physical examination, there is no evidence of fecal leakage.  
The perirectal area was normal.  The size of the lumen of rectum 
and anus was normal.  The rectal sphincter tone was mildly 
decreased.  There were no signs of anemia.  There were no 
fissures.  There were no hemorrhoids.  There were no evidence of 
bleeding or rectal prolapse.  The examination found no residuals 
of hemorrhoids.  Regarding the perianal abscess, the examiner 
found there was residual of decreased rectal sphincter tone, and 
mild fecal incontinence.  The examiner further commented that 
this has a minimal effect on the Veteran's activities of daily 
living.

Analysis:  Hemorrhoids with Postoperative Perianal Abscess

The Board finds that increased rating is not warranted.  Although 
there is a history of hemorrhoids, the examinations completed 
during the pendency of this appeal indicate, in essence, no 
active hemorrhoids.  These examinations do indicate there are 
remaining residuals of the perianal abscess.  The residuals are 
pain and fecal incontinence, with reduced sphincter control.  In 
the January 2002 VA examination, the examiner described this as a 
mild disability.  In the April 2010 VA examination, the 
disability was again described as "mild fecal incontinence" and 
noted to have a minimal effect of the Veteran's activities of 
daily living.  Although cognizant that the Veteran's spouse has 
reported that the disability is much more severe and that the 
Veteran had more disability due to fecal incontinence, the Board 
finds that these statements countered by the clinical description 
to be of minimal probative value.  The Board finds the VA 
examinations, due to the examiner's thorough review of the 
clinical evidence and examination, to be of more probative value.  

Further, although the spouse has made reference to the use of 
pads and one treatment note makes reference to the use of pads, 
the examinations do not indicate use of such pads and, in the 
April 2010 VA examination, the examiner specifically wrote that 
pads were not used.  After careful consideration of this 
evidence, therefore, the Board finds there no defined period of 
time where pads were required.  
Thus, under Diagnostic Code 7332, located in 38 C.F.R. § 4.114, 
no more than a 10 percent rating is warranted for the impairment 
of sphincter control.  A higher rating would require disability 
necessitating wearing of pads.  As there has been no evidence of 
active hemorrhoids during the pendency of this appeal, the 
hemorrhoid disability, in the Board's judgment is no more than 
moderate in severity.  Thus, a separate compensable rating is not 
warranted under Diagnostic Code 7336.  A schedular rating in 
excess of 10 percent is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  As 
discussed, the Court, in Thun v. Peake, 22 Vet. App. 111 (2008), 
discussed a sequential three-step analysis to determine whether a 
case should be referred for extraschedular consideration.  
Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  As the rating criteria reasonably describe the 
disability and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not been 
met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for rating in excess of 10 percent for hemorrhoids with 
postoperative perianal abscess must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).

Law and Regulations:  Left Kidney Rupture
 
Diagnostic Codes 7508 and 7509, located in 38 C.F.R. § 4.115b, 
provide rating criteria for nephrolithiasis and hydronephrosis.  
Other diagnostic codes located in 38 C.F.R. § 4.115b provide 
additional rating criteria for kidney/renal dysfunction.

Factual Background:  Left Kidney Rupture

In a May 2001 document, the Veteran wrote that since the kidney 
rupture he had had severe back pain off-and-on and that he had 
had kidney stones.  Treatment records confirm that the Veteran 
had renal calculus.

The Veteran underwent a January 2002 VA examination.  Relevant to 
the kidney, after the examination, the examiner found no evidence 
of residuals.  He noted that kidney function was normal.  
Regarding recurrent kidney stones, he opined that it was unlikely 
these were related to the reported kidney injury in service, 
noting that nephrolithiasis is related to chemical factors in the 
blood rather than trauma.

Pursuant to the last Board remand, the Veteran underwent a VA 
examination in April 2010.  Upon physical examination, the 
examination found no residuals of a kidney injury.  The examiner 
wrote that he does not have any current kidney problems or 
sequelae from this event.  The examiner wrote that the Veteran's 
history of kidney stones and his complaints of frequency are not 
associated with the initial inservice kidney injury.  The 
examiner wrote that the condition had no adverse impact on this 
Veteran's ability to function in the occupational environment nor 
his activities of daily living.

Analysis:  Left Kidney Rupture

The Board finds that a compensable rating is not warranted.  The 
Veteran has indicated that this disability results in back pain 
and indicated that he has had recurring kidney stones.  The 
Veteran has also indicated that he has urinary frequency.  The 
more probative evidence, however, is provided by the VA 
examinations performed by clinicians with the education and skill 
needed to determine what symptoms are due to which original 
disabilities.  The Veteran is not competent, as a lay person, to 
provide an opinion that the kidney stones are due to the service-
connected trauma to the left kidney.  The VA examiners documented 
a thorough review of the evidence and the completion of testing 
but found no current residuals, specifically indicating that the 
kidney stones are not due to the inservice trauma.  The opinion 
that the kidney stones are unrelated, contained in the January 
2002 VA examination, in the Board's judgment, is adequately 
supported by rationale.  Regarding urinary frequency, the Veteran 
has not specifically opined that the trauma has caused this, and 
his spouse has identified a different reason for the frequency - 
the amount of soda the Veteran drinks.  Thus, after careful 
review of the evidence, the Board finds there is no current 
residuals of the disability.  As there are no current residuals, 
a compensable rating is not warranted.  See 38 C.F.R. § 4.31.

As outlined in previous sections of this decision, the Board has 
considered the law and regulations governing extraschedular 
ratings.  In this case, based on the finding of no current 
residuals, the Board finds that there is no functional effect of 
this disability, and thus, there is no need to further consider 
such a rating.  See Schafrath v. Derwinski; Thun v. Peake, 22 
Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for a compensable rating for residuals of a left kidney 
rupture must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Chondritis of the Sternum

Under 38 C.F.R. § 4.20, the code provides that when an unlisted 
condition is encountered it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  Depending on the symptoms, the chondritis 
could be rated under a skin disability diagnostic code, such as 
Diagnostic Code 7804, located in 38 C.F.R. § 4.118, which 
provides rating criteria for scars or Diagnostic Code 5321, 
located in 38 C.F.R. § 4.73, which provides rating criteria for 
disability in the function of the muscles of respiration.

Factual Background:  Chondritis of the Sternum

The Veteran underwent a January 2002 VA examination.  The Veteran 
did not report any complains regarding his sternum.  Relevant 
diagnosis was "[f]ractured ribs, healed with no residuals."

In the April 2010 VA examination obtained upon remand, the 
Veteran was adamant that there is no sternal pain and no 
chondritis.  The Veteran did not believe that this needed to be 
evaluated.  The examiner indicated that the examination of the 
sternum was normal and did not diagnose any relevant abnormality.

Analysis:  Chondritis of the Sternum

The Board finds that a compensable rating is not warranted.  
Although the Veteran perfected an appeal of this claim, the 
Veteran had not identified current disability in the VA 
examinations and, in the April 2010 VA examination report, the 
examiner specifically documented that the Veteran did not assert 
a current disability.  There is no evidence of a current 
disability related to chondritis of the sternum.  As there are no 
current residuals, a compensable rating is not warranted under 
any possibly relevant diagnostic code.  See 38 C.F.R. §§ 
4.20, 4.31.  

As outlined in previous sections of this decision, the Board has 
considered the law and regulations governing extraschedular 
ratings.  In this case, based on the finding of no current 
residuals, the Board finds that there is no functional effect of 
this disability, and thus, there is no need to further consider 
such a rating.  See Schafrath v. Derwinski; Thun v. Peake, 22 
Vet. App. 111 (2008). 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for a compensable rating for chondritis of the sternum must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Hearing Loss

Diagnostic Code 6100, located in 38 C.F.R. § 4.85, sets out the 
criteria for evaluating hearing impairment using puretone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of tables 
found in 38 C.F.R. § 4.85; there is no room for subjective 
interpretation.  Under Table VI, a Roman numeral designation (I 
through XI) for hearing impairment is found based on a 
combination of the percent of speech discrimination scores and 
the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA 
will be used, which assigns a Roman numeral designation solely on 
the puretone threshold average, when the examiner certifies that 
use of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  The puretone threshold 
average is the sum of the puretone threshold at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman 
numeral designations determined using Table VI or Table VIA are 
combined using Table VII to find the percentage evaluation to be 
assigned for the hearing impairment.  

38 C.F.R. § 4.86 allows for the use of either Table VI or Table 
VIA in determining the appropriate numeric designation when there 
are exceptional patterns of hearing impairment.  The regulation 
is applicable where testing shows that the veteran had puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 or 
more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  

Factual Background:  Hearing Loss

The Veteran contends that his hearing loss disability warrants an 
increased rating.  In a letter, the Veteran wrote that he did not 
like wearing hearing aids, and due to this, a compensable rating 
was warranted.  Multiple records show that the Veteran sought 
adjustment and/or repair of his hearing aids.

In a letter from the Veteran's spouse, she discussed the 
Veteran's hearing disability.  She reported that the hearing 
disability contributed to the Veteran not being promoted at work.  
She reported other affects, such as not hearing the phone and 
that he listens to the TV at a very loud level.  The claims file 
contains additional lay statements from persons who know the 
Veteran.  These letters describe the Veteran's difficulty hearing 
conversations.

The Veteran underwent a VA examination in January 2002.  In this 
examination, the puretone thresholds, in decibels, were recorded 
as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
55
70
70
LEFT
35
55
75
75

Thus, the average threshold in the right ear was 58 and 60 in the 
left ear.  The Veteran had Maryland CNC test scores of 96 percent 
bilaterally.  The examiner remarked that only those results which 
provide the best estimate of the Veteran's organic hearing were 
reported.

The claims file contains a December 2005 audiological evaluation.  
In this evaluation, the puretone thresholds, in decibels, were 
recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
65
75
80
LEFT
35
60
75
85

No speech discrimination scores were recorded.  The clinician 
wrote that the results were similar to previous test.

Pursuant to the last Board remand, the Veteran underwent another 
VA examination on March 27, 2010.  In this examination, the 
puretone thresholds, in decibels, were recorded as follows:

HERTZ
1000
2000
3000
4000
RIGHT
55
70
85
100
LEFT
50
65
90
100

Thus, the average threshold in the right ear was 78 and 76 in the 
left ear.  The Veteran had Maryland CNC test scores of 92 in the 
right ear and 88 in the left.  The examiner remarked that only 
those results which provide the best estimate of the Veteran's 
organic hearing were reported.

Analysis:  Hearing Loss

The Board finds that a compensable rating prior to March 27, 2010 
and a rating in excess of 20 percent as of March 27, 2010 is not 
warranted.  Review of the record reveals that, during the 
pendency of the appeal, the Veteran was provided two VA 
examinations adequate for rating purposes.  Although the record 
also contains a VA record with puretone threshold recordings 
dated in December 2005, this record does not contain speech 
discrimination scores, and thus is inadequate for rating 
purposes.  See 38 C.F.R. § 4.85.  This record did not indicate an 
exceptional pattern of hearing loss.  In addition, the clinician 
wrote that the results were similar to previous test.

In the January 2002 VA examination, there was no evidence of an 
exceptional pattern of hearing loss.  The findings in the January 
2002 VA examination report show a numeric designation of II 
bilaterally.  Under Table VII, numeric designations of II 
intersect at a point that indicates a noncompensable (0 percent) 
rating.

In the March 27, 2010 VA examination, there was an exceptional 
pattern of hearing loss in the right ear, but not the left.  See 
38 C.F.R. § 4.86.  Using Table VIA, versus Table VI, for the 
right ear leads to the higher numeric designation of VII.  Using 
Table VI, there was a numeric designation of III in the left.  
Under Table VII, numeric designations of VII and III intersect at 
a point that indicates a 20 percent rating.  This March 27, 2010 
examination is the first evidence that the disability warranted a 
20 percent rating.  See 38 C.F.R. § 3.400.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board has considered the effect of the disability on 
the Veteran, to include his complaint regarding the use of 
hearing aids.  The Board, however, can find no basis for this 
warranting a compensable rating.  In this case, based upon the 
audiological examination results of record, the Veteran's hearing 
loss is simply not of sufficient severity to warrant a 
compensable rating prior to March 27, 2010 and a schedular rating 
in excess of 20 percent as of March 27, 2010.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extraschedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  

In this regard, there are multiple lay statements that describe, 
in detail, the effects of this disability.  Thus, the evidence of 
functional impairment discussed in Martinak is already in record, 
although not contained in the VA examinations reports.  The Board 
finds that there is no prejudicial error in proceeding in the 
adjudication of this appeal as the evidence that would be sought 
to be included in the examination report is already of record.  
The evidence of record is sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted under 
38 C.F.R. § 3.321(b).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  As 
discussed, the Court, in Thun v. Peake, 22 Vet. App. 111 (2008), 
discussed a sequential three-step analysis to determine whether a 
case should be referred for extraschedular consideration.  
Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  As the rating criteria reasonably describe the 
disability and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not been 
met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claims for a compensable rating prior to March 27, 2010 and in 
excess of 20 percent as of March 27, 2010 for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an increased evaluation for residuals of a left 
femur fracture, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for residuals of fractures 
of the left 2nd, 3rd, and 5th toes, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for hemorrhoids with 
postoperative perianal abscess, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased (compensable) evaluation for 
residuals, left kidney rupture is denied.

Entitlement to an increased (compensable) evaluation for 
chondritis of the sternum is denied.

For the period prior to March 27, 2010, entitlement to an 
increased (compensable) evaluation for bilateral hearing loss is 
denied.

For the period beginning March 27, 2010, entitlement to a rating 
in excess of 20 percent for bilateral hearing loss is denied.


REMAND

The Veteran claims that he has a skin disease disability 
attributable to service.  The Veteran, in part, has claimed that 
the current disability is due to herbicide exposure during his 
service in the Republic of Vietnam.  The Veteran also, however, 
sought treatment for various skin complains in service, and the 
service treatment records document this.  The Board has 
previously sought a VA medical opinion in which a clinician 
addressed whether a current disability was attributable to 
service.  After review of the subsequently obtained April 2010 VA 
opinion, the Board finds that an addendum to the report is 
required prior to final adjudication of this claim.  See 
38 C.F.R. § 19.9.

In the April 2010 VA examination report, the examiner reported 
review of the claims file.  The Veteran reported that the 
symptoms began in 1965, while in service.  The examiner diagnosed 
angular cheilitis, balanitis, and lesions of the palms and soles 
that were most consistent with palmar-plantar psoriasis.  The 
examiner opined that the Veteran's multiple dermatological 
diagnoses did not appear to be a continuation or exacerbation of 
any inservice dermatological complaints and was considered less 
likely than not to be the result of the Veteran's time in 
military service.  The examiner provided no other rationale.  
This opinion is not supported by adequate rationale, and thus, is 
inadequate.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  A remand is required to allow for the preparation of an 
addendum to this opinion that provides an adequate rationale for 
the opinion.



Accordingly, the case is REMANDED for the following action:

1.  The examiner who completed the April 
2010 VA examination regarding this claim 
for service connection for skin disease 
should be asked to complete an addendum.  
(If that examiner is not available, the 
Veteran's claims file should be referred to 
another appropriate examiner.)  After 
review of the evidence of record, the 
examiner should address the following:

Is it at least as likely as not (50 percent 
or greater probability), when considering 
the evidence of record, that the Veteran 
has skin disease etiologically attributable 
to service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility. Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is asked to provide a clear 
rationale for all opinions and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  If, however, the 
requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  Thereafter, the Veteran's claim for 
service connection for skin disease must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.  If the claim is not granted, 
the Veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


